Case 4:20-cr-00142-SDJ-KPJ Document 46 Filed 07/22/20 Page 1 of 7 PageID #: 507




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
 v.                                                 §      NO. 4:20CR142
                                                    §      Judge Jordan
 DANIEL AUSTIN DUNN                                 §

                                     MOTION TO INQUIRE

           The United States respectfully requests that the Court conduct a hearing to

 determine if there is a conflict of interest arising from attorney Temani Adams’ purported

 simultaneous representation of Daniel Austin Dunn, the defendant in this case, and a

 person known as “BD” who is a fact witness in this case, and who is being investigated

 by the Federal Bureau of Investigation (“FBI”) for making false statements to the Court.

                                             FACTS

           On June 9, 2020, law enforcement officials searched 324 Porter Road, Bartonville,

 Texas, the residence of Daniel Austin Dunn (defendant) and his girlfriend “BD” and

 found three firearms and multiple electronic devices. Law enforcement also observed

 drug paraphernalia and a small baggie of marijuana on the defendant’s coffee table in his

 living room. Defendant invoked his right to counsel and law enforcement arrested him to

 a warrant issued by U.S. Magistrate Judge Christine A. Nowak.

           On June 12, 2020, law enforcement interviewed BD. BD voluntarily provided a

 statement. As part of her statement, BD admitted the marijuana and the “bong” found on

 the coffee table in the living room belonged to her, and that she uses it to help with her

 depression. BD stated she obtained the marijuana in Washington, but that she did not
 Motion to Inquire - Page 1
Case 4:20-cr-00142-SDJ-KPJ Document 46 Filed 07/22/20 Page 2 of 7 PageID #: 508




 have a prescription for marijuana. Further, BD stated the defendant would “smoke some

 of her marijuana” during the month BD and the defendant have been living together, but

 she has not seen the defendant use any other drugs or medication.

           A federal grand jury in the Eastern District of Texas indicted the defendant for

 being a drug user in possession of a firearm in violation of 18 U.S.C. 922(g)(3), among

 seven other violations of threatening to kill law enforcement in violation of 18 U.S.C.

 875(c).

           The United States sought pretrial detention and the magistrate judge conducted

 two hearings. In the first detention hearing, BD testified that she only told the FBI that

 the defendant “smokes occasionally” because she was “nervous and scared.” June 18,

 2020 Detention Hr’g Tr. 29:24 – 30:11. BD also responded affirmatively that there “was

 a bong with what appeared to be marijuana or hemp present” in the defendant’s house.

 Id. She further stated that doesn’t know if the defendant actually smokes or not, because

 it is mine.” Id. Later during the examination she stated the substance in the house was

 not marijuana, rather it was hemp. Id. at 34

           During the second hearing BD testified that she had not seen the defendant

 “smoke marijuana at all in the past month.” June 30, 2020 Detention Hr’g Tr. 58:19-22.

 In response to the follow-up question, “…despite telling the FBI earlier that he smokes

 marijuana occasionally with you?” BD stated to the Court, “I want to point out that I

 never said I had marijuana. They said the bong in what looks like weed on the table,

 whose is it? And I said the stuff on the table is mine.” Id. at 58:23-59:2. In short, her

 statement to the FBI contradicts her sworn testimony to the Court.

 Motion to Inquire - Page 2
Case 4:20-cr-00142-SDJ-KPJ Document 46 Filed 07/22/20 Page 3 of 7 PageID #: 509




           Moreover, statements between BD and the defendant while he was in the Collin

 County jail also contradict her sworn testimony to the Court. On June 12, 2020 – the

 same day and immediately after the FBI agents interviewed BD – BD told the defendant

 that she was honest with the FBI about “the weed” in the defendant’s house, and the

 defendant then told her “we don’t need to talk anymore about that,” or words to that

 effect. BD never mentioned “hemp” during her conversation with the defendant.

           On July 21, 2020, FBI agents attempted to interview BD. BD agreed to the

 interview at first, but then the defendant’s father intervened and aggressively directed the

 FBI agents to leave. The FBI agents called BD later the same day, she answered the

 phone, but told the agents to not contact her again without talking with BD’s attorney.

 When asked who her attorney was, BD claimed that Temani Adams is her attorney.1

           The FBI is investigating BD for making false statements to the Court in violation

 of 18 U.S.C. 1621 and 18 U.S.C. 1623.

           Attorney Temani Adams’ purported simultaneous representation of the defendant

 and BD creates a conflict of interest. Generally, attorneys do not represent a defendant

 and any witnesses who provide evidence in the same defendant’s case. If BD elects to

 testify and answer questions, it would place Adams in the position of examining her own

 client, and it would raise the issue of whether Adams was using attorney-client privileged

 communications from her for, among other things, the purpose of discrediting her. If



 1
   Prior to the FBI attempting this interview, AUSAs assigned to this case consulted with DOJ officials in the
 Professional Responsibility and Advisory Office and obtained an opinion that such contact was appropriate. The
 FBI recorded the two attempts with BD and did not further attempt the interview once BD claimed to be
 represented.

 Motion to Inquire - Page 3
Case 4:20-cr-00142-SDJ-KPJ Document 46 Filed 07/22/20 Page 4 of 7 PageID #: 510




 Adams advises BD to invoke her Fifth Amendment privilege to not answer the

 government’s questions, the issue becomes whether or not she has received that advice

 from conflict-free counsel. And additional potential issue is whether that advice would

 also be in the defendant’s best interests.

                                                    LAW

           The Texas Rules of Professional Conduct Texas Disciplinary Rules of

 Professional Conduct, Rule 1.06(b)(1) (Conflict of Interest: General Rule), provides in

 pertinent part:

           (a)       A lawyer shall not represent opposing parties to the same litigation.

           (b)       In other situations and except to the extent permitted by paragraph (c), a

 lawyer shall not represent a person if the representation of that person:

                     (1)      involves a substantially related matter in which that person’s
                              interests are materially and directly adverse to the interests of
                              another client of the lawyer or the lawyer’s firm; or

                     (2)      reasonably appears to be or become adversely limited by the
                              lawyer’s or law firm’s responsibilities to another client or to a third
                              person or by the lawyer’s or law firm’s own interests.

           (c)       A lawyer may represent a client in the circumstances described in (b) if:

                     (1)      the lawyer reasonably believes the representation of each client will
                              not be materially affected; and

                     (2)      each affected or potentially affected client consents to such
                              representation after full disclosure of the existence, nature,
                              implications, and possible adverse consequences of the common
                              representation and the advantages involved, if any.



 Motion to Inquire - Page 4
Case 4:20-cr-00142-SDJ-KPJ Document 46 Filed 07/22/20 Page 5 of 7 PageID #: 511




           Wheat v. United States, 486 U.S. 153 (1988) is the seminal case concerning

 attorney disqualification. The Supreme Court opined that, while the Sixth Amendment

 grants a defendant the right to effective control over the conduct of his or her defense,

 giving rise to a presumption in favor of a defendant’s right to counsel of his or her choice,

 this presumption can be overcome by a demonstration of actual conflict or by “a showing

 of a serious potential for conflict.” Id. at 164. The Court noted that a serious potential for

 a conflict of interest is an important consideration as “[t]he likelihood and dimensions of

 nascent conflicts of interest are notoriously hard to predict[.]” Id. at 162.

           In United States v. Vasquez, the Fifth Circuit upheld a district court’s

 disqualification of an attorney representing the defendant where that attorney was also

 representing a potential government witness in the defendant’s case. United States v.

 Vasquez, 995 F.2d 40, 42 (5th Cir. 1993). The Fifth Circuit relied heavily on Wheat,

 supra, in coming to its decision.

           Put another way, a defendant has a right to be represented by fully independent

 counsel, free of any conflicts of interest posing a risk to the quality of representation.

 However, the Sixth Amendment entitles a defendant to waive that right and insist upon

 retaining an attorney with otherwise disqualifying conflicts. United States v. Garcia, 517

 F.2d 272, 276 (5th Cir. 1975) abrogated on other grounds by Flanagan v. United States,

 104 S. Ct. 1051 (1984).

           “Because of the unchallenged importance of the need for adequate representation

 during criminal proceedings,” the Fifth Circuit has directed “the district courts to

 scrupulously evaluate the insistence of the defendants on the right to privately retained

 Motion to Inquire - Page 5
Case 4:20-cr-00142-SDJ-KPJ Document 46 Filed 07/22/20 Page 6 of 7 PageID #: 512




 counsel of their choice even though the district court may discern a conflict of interest in

 such representation.” Garcia at 277. The Fifth Circuit instructed the district courts “to

 follow a procedure akin to that promulgated in F.R.Crim.P.11 whereby the defendant’s

 voluntariness and knowledge of the consequences of a guilty plea will be manifest on the

 face of the record.” Id. (citations omitted). In short, a Garcia hearing is based on the facts

 and circumstances presented and should result in the defendant’s “clear, unequivocal, and

 unambiguous” knowing and intentional waiver of his Constitutional right to conflict-free

 counsel, Garcia at 278, or the district court’s disqualification of conflicted counsel.

                                         CONCLUSION

           As a result, the United States respectfully requests that the Court conduct a Garcia

 hearing to determine if there is a conflict of interest arising from attorney Temani Adams’

 purported simultaneous representation of Daniel Austin Dunn, the defendant in this case,

 and BD who is a fact witness in this case and is also being investigated by the FBI for

 making false statements to the Court about this case.

                                                     Respectfully submitted,

                                                     STEPHEN J. COX
                                                     UNITED STATES ATTORNEY


                                                     /s/ Christopher A. Eason
                                                     Christopher A. Eason
                                                     Tracey Batson
                                                     G. R. Jackson
                                                     Anand Varadarajan
                                                     Assistant United States Attorneys



 Motion to Inquire - Page 6
Case 4:20-cr-00142-SDJ-KPJ Document 46 Filed 07/22/20 Page 7 of 7 PageID #: 513




                                                  Oklahoma Bar No. 20197
                                                  101 East Park Boulevard, Suite 500
                                                  Plano, Texas 75074
                                                  tel: (972) 509-1201
                                                  email: chris.eason@usdoj.gov


                                CERTIFICATE OF SERVICE

        This is to certify that on July 22, 2020, this document was filed with the Clerk
 using the CM/ECF filing system, which will cause a copy of this document to be
 delivered to each attorney for each defendant via electronic mail.


                                                  /s/ Christopher A. Eason
                                                  Christopher A. Eason

                              CERTIFICATE OF CONFERENCE


       This is to certify that the U.S. Attorney’s Office has conferred with defense
 counsel who advised that she does not take a position on this motion.

                                                  /s/ Christopher A. Eason
                                                  Christopher A. Eason




 Motion to Inquire - Page 7
